NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 28, 2012
                                  Decided August 28, 2012

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 12-1949

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Western District of Wisconsin.

       v.                                         No. 11-CR-127-WMC-01

LAZARO MARTINEZ-MEDINA,                           William M. Conley,
    Defendant-Appellant.                          Chief Judge.



                                          ORDER

        Lazaro Martinez-Medina, a Mexican citizen, was last removed to Mexico in 1998
after completing a sentence in Minnesota for assault. Twice before Martinez-Medina had
been deported after serving time for additional crimes including aggravated assault,
burglary, disorderly conduct, and driving under the influence. A month after the latest
removal he was back in the United States and incurred 12 more convictions just for battery,
assault, burglary, and disorderly conduct. Federal authorities were alerted in 2011 that he
again was jailed in the United States, this time in Wisconsin for obstructing a police officer.
He was taken into federal custody and pleaded guilty to being in the United States
unlawfully after his removal, see 8 U.S.C. § 1326(a). The district court sentenced him within
the guidelines imprisonment range to 84 months.
No. 12-1949                                                                              Page 2

        Martinez-Medina filed a notice of appeal, but his appointed lawyer believes the
appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738, 744
(1967). Martinez-Medina hasn’t responded to counsel’s motion. See CIR. R. 51(b). We
confine our review to the potential issues discussed in counsel’s facially adequate brief.
See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). Counsel advises that
Martinez-Medina does not wish to challenge his guilty plea, and thus counsel
appropriately omits discussion about the adequacy of the plea colloquy and the
voluntariness of the plea. See United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

        Counsel has not identified any ground on which to challenge the guidelines
calculations, which Martinez-Medina accepted without objection in the district court. That
leaves counsel with little else to discuss. Martinez-Medina’s total offense level of 21 and
Category VI criminal history (based on 28 criminal-history points) yielded an
imprisonment range of 77 to 96 months. In selecting 84 months, the district court noted that
Martinez-Medina had been deported three times and incurred an extensive criminal record
“replete with crimes of violence, many while under supervision for past violence,” that has
“left a slew of victims in his path,” including women, other prisoners, the homeless, and
even a shelter worker. See 18 U.S.C. § 3553(a)(1). And, the court added, Martinez-Medina
had used a number of aliases, had worked only for brief periods, and was contemplating
joining the Zetas gang in Mexico after his release from federal prison. The judge reasonably
concluded that these considerations outweighed Martinez-Medina’s argument in
mitigation that his age, 43, and the timing of his most-recent convictions (in 2008 for
assaulting a former girlfriend and then another prisoner after his arrest) indicates that his
criminal behavior had “slowed down.” (His lawyer at sentencing did not mention that
Martinez-Medina still faced pending charges for bail jumping and retail thefts allegedly
committed on three different occasions during the six months before he was charged in this
case.) Counsel considered challenging the reasonableness of Martinez-Medina’s prison
term but has not identified any reason to disturb the presumption of reasonableness
applicable to Martinez-Medina’s within-guidelines sentence. See Rita v. United States, 551
U.S. 338, 350–51 (2007); United States v. Moreno-Padilla, 602 F.3d 802, 810 (7th Cir. 2010).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.